DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: claim(s) 1-11, drawn to a method for manufacturing a thermoplastic resin composition.
Group II: claim(s) 12, drawn to a soluble material for 3D modeling.
Group III: claim(s) 13, drawn to a method for manufacturing a 3D object.

Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of “a thermoplastic resin composition according to the method as recited in claim 1.”
Priedeman, JR (US 20180030234 A1, hereinafter Priedeman) teaches the thermoplastic resin composition containing 
a thermoplastic resin (¶ [0073]: in general, condensation-type sulfo-polymers; ¶ [0074]-¶ [0092]: sulfo-polyesters; ¶ [0093]-¶ [0122]: sulfo-polyamides)
that has dicarboxylic acid monomer units derived from a dicarboxylic acid component (¶ [0073], ¶ [0076]-¶ [0079], ¶ [0095], ¶ [0101]-¶ [0102]), 
that has a proportion of an aromatic dicarboxylic acid monomer unit derived from a sulfonic acid group and/or sulfonate group-containing aromatic dicarboxylic acid component in the dicarboxylic acid monomer units of 10 mol% or more (¶ [0085]: 15 to 40 mole %; ¶ [0101]: 5 to 50 mole %),
and has a proportion of the amount of the aromatic dicarboxylic acid monomer unit derived from a sulfonic acid group and/or sulfonate group-containing aromatic dicarboxylic acid component to the total amount of all monomer units of 5 to 45 mol% (¶ [0073]: 18 to 40 %), 

(R1-SO3-)nXn+   (I)
(wherein R1 represents a hydrocarbon group that may have a substituent and has 1 to 30 carbon atoms, n represents a number of 1 or 2, and when n is 1, X n+ represents a sodium ion, a potassium ion, a lithium ion, an ammonium ion, or a phosphonium ion, and when n is 2, Xn+ represents a magnesium ion, a calcium ion, a barium ion, or a zinc ion) (¶ [0075], ¶ [0081])
Thus, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Priedeman.

A telephone call was made to with Jacob Doughty on 12/23/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744